


110 HR 2004 IH: Higher Education for Freedom

U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2004
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2007
			Mr. Petri introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish and strengthen postsecondary programs and
		  courses in the subjects of traditional American history, free institutions, and
		  Western civilization, available to students preparing to teach these subjects,
		  and to other students.
	
	
		1.Short titleThis Act may be cited as the
			 Higher Education for Freedom
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Given the
			 increased threat to American ideals in the trying times in which we live, it is
			 important to preserve and defend our common heritage of freedom and
			 civilization and to ensure that future generations of Americans understand the
			 importance of traditional American history and the principles of free
			 government on which this Nation was founded in order to provide the basic
			 knowledge that is essential to full and informed participation in civic life
			 and to the larger vibrancy of the American experiment in self-government,
			 binding together a diverse people into a single Nation with a common
			 purpose.
				(2)However, despite
			 its importance, most of the Nation’s colleges and universities no longer
			 require United States history or systematic study of Western civilization and
			 free institutions as a prerequisite to graduation.
				(3)In addition, too
			 many of our Nation’s elementary and secondary school history teachers lack the
			 training necessary to effectively teach these subjects, due largely to the
			 inadequacy of their teacher preparation.
				(4)Distinguished
			 historians and intellectuals fear that without a common civic memory and a
			 common understanding of the remarkable individuals, events, and ideals that
			 have shaped our Nation and its free institutions, the people in the United
			 States risk losing much of what it means to be an American, as well as the
			 ability to fulfill the fundamental responsibilities of citizens in a
			 democracy.
				(b)PurposesThe
			 purposes of this Act are to promote and sustain postsecondary academic centers,
			 institutes, and programs that offer undergraduate and graduate courses, support
			 research, sponsor lectures, seminars, and conferences, and develop teaching
			 materials, for the purpose of developing and imparting a knowledge of
			 traditional American history, the American founding, and the history and nature
			 of, and threats to, free institutions, or of the nature, history and
			 achievements of western civilization, particularly for—
				(1)undergraduate
			 students who are enrolled in teacher education programs, who may consider
			 becoming school teachers, or who wish to enhance their civic competence;
				(2)elementary,
			 middle, and secondary school teachers in need of additional training in order
			 to effectively teach in these subject areas; and
				(3)graduate students
			 and postsecondary faculty who wish to teach about these subject areas with
			 greater knowledge and effectiveness.
				3.DefinitionsFor purposes of this Act:
			(1)Eligible
			 institutionThe term eligible institution
			 means—
				(A)an institution of
			 higher education;
				(B)a specific program
			 within an institution of higher education; and
				(C)a non-profit
			 history or academic organization associated with higher education whose mission
			 is consistent with the purposes of this Act.
				(2)Free
			 institutionThe term free institution means an
			 institution that emerged out of Western Civilization, such as democracy,
			 constitutional government, individual rights, market economics, religious
			 freedom and tolerance, and freedom of thought and inquiry.
			(3)Institution of
			 higher educationThe term institution of higher
			 education has the same meaning given that term under section 101 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001).
			(4)SecretaryThe
			 term Secretary means the Secretary of Education.
			(5)Traditional
			 American historyThe term traditional American
			 history means—
				(A)the significant
			 constitutional, political, intellectual, economic, and foreign policy trends
			 and issues that have shaped the course of American history; and
				(B)the key episodes,
			 turning points, and leading figures involved in the constitutional, political,
			 intellectual, diplomatic, and economic history of the United States.
				4.Grants to
			 eligible institutions
			(a)In
			 generalFrom amounts appropriated to carry out this act, the
			 secretary shall award grants, on a competitive basis, to eligible institutions,
			 which grants shall be used for—
				(1)history teacher
			 preparation initiatives, that—
					(A)stress content
			 mastery in traditional American history and the principles on which the
			 American political system is based, including the history and philosophy of
			 free institutions, and the study of Western civilization; and
					(B)provide for
			 grantees to carry out research, planning, and coordination activities devoted
			 to the purposes of this Act; and
					(2)strengthening
			 postsecondary programs in fields related to the American founding, free
			 institutions, and western civilization, particularly through—
					(A)the design and
			 implementation of courses, lecture series and symposia, the development and
			 publication of instructional materials, and the development of new, and
			 supporting of existing, academic centers;
					(B)research
			 supporting the development of relevant course materials;
					(C)the support of
			 faculty teaching in undergraduate and graduate programs; and
					(D)the support of
			 graduate and postgraduate fellowships and courses for scholars related to such
			 fields.
					(b)Selection
			 criteriaIn selecting eligible institutions for grants under this
			 section for any fiscal year, the Secretary shall establish criteria by
			 regulation, which shall, at a minimum, consider the education value and
			 relevance of the institution’s programming to carrying out the purposes of this
			 Act and the expertise of key personnel in the area of traditional American
			 history and the principles on which the American political system is based,
			 including the political and intellectual history and philosophy of free
			 institutions, the American Founding, and other key events that have contributed
			 to American freedom, and the study of Western civilization.
			(c)Grant
			 applicationAn eligible institution that desires to receive a
			 grant under this Act shall submit to the Secretary an application at such time,
			 in such manner, and containing such information as the Secretary may prescribe
			 by regulation.
			(d)Grant
			 reviewThe Secretary shall establish procedures for reviewing and
			 evaluating grants made under this Act.
			(e)Grant
			 awards
				(1)Maximum and
			 minimum grantsThe Secretary shall award each grant under this
			 Act in an amount that is not less than $400,000 and not more than
			 $6,000,000.
				(2)ExceptionA
			 subgrant made by an eligible institution under this Act to another eligible
			 institution shall not be subject to the minimum amount specified in paragraph
			 (1).
				(f)Multiple
			 awardsFor the purposes of this Act, the Secretary may award more
			 than 1 grant to an eligible institution.
			(g)SubgrantsAn
			 eligible institution may use grant funds provided under this Act to award
			 subgrants to other eligible institutions at the discretion of, and subject to
			 the oversight of, the Secretary.
			5.Authorization of
			 appropriationsFor the purpose
			 of carrying out this Act, there are authorized to be appropriated—
			(1)$140,000,000 for
			 fiscal year 2008; and
			(2)such sums as may
			 be necessary for each of the succeeding 5 fiscal years.
			
